Title: From Thomas Jefferson to John Dawson, 19 December 1806
From: Jefferson, Thomas
To: Dawson, John


                        
                            Dec 19. 06.
                        
                        Th: Jefferson presents his compliments to mr Dawson, & his request that he will be so good as to copy the
                            within & burn this original, as he is very unwilling to meddle personally with the details of the proceedings of the
                            legislature.
                        
                        
                     Enclosure
                                                
                            
                        A Bill authorising the emploiment of the land or Naval forces of the US. in cases of insurrection.
                        Be it enacted &c.    that in all cases of insurrection & of obstruction to the laws of the US. or of
                            any individual state or territory, where it is lawful for the Presidt. of the US. to call forth militia to suppress such
                            insurrection, or to cause the laws to be duly executed, it shall also be lawful for him to employ for the same purposes,
                            such part of the land or naval forces of the US as shall be judged necessary, under the same restrictions & conditions
                            as are by law provided & required on the emploiment of militia in the same case.
                     A Bill requiring surety against the commission of certain 
                        
                        Be it enacted &c. that wherever there shall be probable ground to suspect that any person within the
                            US. intends to commit any misdemeanor provided against by the act intituled ‘An act in addition to the act for the
                            punishment of certain crimes against the US.’ it shall be lawful for all and singular of the officers of the US. or of
                            any state or territory possessing authority to bind to the peace & good behavior, to cause such person to be brought
                            before such officer, and to require from him good & sufficient sureties in such sum as shall be deemed reasonable, that
                            he shall not by any act to be done within or without the US. commit any offence against the said act intituled ‘an act
                            &c. within the term of one year, or such longer term as the case may reasonably require & in default thereof may
                            commit & detain such person during such term.
                  
                        
                    